FILED
                            NOT FOR PUBLICATION
                                                                               OCT 14 2020
                     UNITED STATES COURT OF APPEALS                        MOLLY C. DWYER, CLERK
                                                                             U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


BALKAR SINGH,                                    No.    18-72301

              Petitioner,                        Agency No. A202-067-691

 v.
                                                 MEMORANDUM*
WILLIAM P. BARR, Attorney General,

              Respondent.


                      On Petition for Review of an Order of the
                           Board of Immigration Appeals

                            Submitted October 8, 2020**
                               Seattle, Washington

Before: GRABER and W. FLETCHER, Circuit Judges, and KOBAYASHI,***
District Judge.

      Petitioner Balkar Singh is a native and citizen of India. He seeks review of

the Board of Immigration Appeals’ (“BIA”) final order affirming the immigration

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
              The Honorable Leslie E. Kobayashi, United States District Judge for
the District of Hawaii, sitting by designation.
judge’s (“IJ”) denial of his applications for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). We deny the petition.

         The IJ found Petitioner not credible, and the BIA affirmed the adverse

credibility determination. We review an adverse credibility finding for substantial

evidence. Shrestha v. Holder, 590 F.3d 1034, 1039 (9th Cir. 2010). “[W]e must

uphold the IJ’s adverse credibility determination so long as even one basis is

supported by substantial evidence.” Rizk v. Holder, 629 F.3d 1083, 1088 (9th Cir.

2011).

         The BIA recited and relied on evidence that amply supported the adverse

credibility finding, including inconsistencies between Petitioner’s testimony and

documentary evidence. Petitioner testified that he had been attacked and beaten

with sticks on two occasions by members of another political party; however, a

written document purporting to have been prepared by his own party recounted

that Petitioner was “many times arrested and tortured by state police.” Two

documents concerning the length of Petitioner’s medical treatment were

inconsistent with each other. Petitioner’s testimony was also inconsistent with a

declaration by his wife concerning who went to the police station to report the

beatings and who received threatening phone calls. While Petitioner testified that




                                            2
his father received the calls and relayed them to his wife, his wife reported that she

received them directly and as a result had to change her telephone number.

      Petitioner was asked about these inconsistencies and was given an

opportunity to explain them. See Ren v. Holder, 648 F.3d 1079, 1092 n.14 (9th Cir.

2011) (describing how the BIA must give a petitioner an opportunity to explain

any inconsistency that is relied on for an adverse credibility determination). The IJ

considered Petitioner’s explanations but found them insufficient, and the BIA

found this determination to be without clear error. We conclude that Petitioner’s

explanations do not compel a contrary conclusion. 8 U.S.C. § 1252(b)(4)(B).

      The BIA’s denial of Petitioner’s eligibility for asylum and withholding was

properly made upon the adverse credibility finding which was supported by

substantial evidence. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

The BIA also considered the remaining record as a whole and properly determined

that the Petitioner failed to establish a cognizable claim under CAT. Id. at

1156–57; Shrestha, 590 F.3d at 1049.

      PETITION DENIED.




                                           3